Turkey, J.,
delivered the following dissenting opinion:
The bill in this case was filed by a number of citizens of Giles county, residents of Lynnville Station, against the defendants, who claim to be commis*558sioners of Lynnville taxing district, enjoining them from the exercise of the powers, duties and functions ■of commissioners, charging that the attempted organization of a taxing district was in violation of,' and a fraud upon, the law, and for the purpose of enabling the movers to sell spirituous and intoxicating liquors within four miles of a chartered institution of learning. The proof clearly shows that the object of the principle actors, was to enable themselves to engage in tippling, which they at once began to do.
Lynnville academy is a chartered institution since July 28, 1881, and within one mile of Lynnville Station.
In 1883, the General Assembly repealed the charter •of Lynnville Station. On March 19, 1884, one year less ten days after the repeal of said charter, a petition was presented to the chairman of the county court, to have him appoint three commissioners to organize a taxing district for the town of Lynnville. The petition had the signatures of thirty-three names. At the last municipal election had before the repeal ■of the charter, forty-five votes were cast, and sixty-eight persons entitled to vote. It is agreed, that of the petitioners only nineteen were living within the corporate limits at the last municipal election, and that fourteen did not, and were not entitled to vote in said election; that thirty were living within the limits of the town at the time the petition was filed, and the others outside.
It is argued that Gordon & Angus set it on foot and employed counsel to file the petition, and that their object was to sell whisky in the town.
*559The act of 1881, chapter 127, New Code, 1677, 1678, 1679, provides: “The several towns, citiés or •communities in this State, whose population does not exceed thirty thousand, and whose charters of incorporation have been repealed, or shall hereafter be repealed, abolished, or in any manner become extinct, are hereby created taxing districts of the second-class,” etc.
“The government of said several taxing districts of the second-class, shall be vested .in a boai’d of three commissioners for each district, to be appointed by the chairman of the county court, in open court,” etc.
“ On the petition of a majority of the voters within the limits of any such town or city at the time of the repeal or surrender of its charter to the county court, said court shall appoint the three commissioners for the government of said town or city,” etc. The number of votes cast at the last municipal election before repeal, to be taken as the number of legal voters in the territory.
Was the proceeding in the county court pursuant, to this law? Were the petitioners constituted of voters defined by it? Did such a majortity as the act contemplates petition ? It has been seen that forty-five votes were the- number cast at the last municipal election, but that of these only nineteen signed the petition.
Was it intended by the Legislature that the persons who abolished the charter should organize a taxing district, or did it intend that new comers, making a majority of the number of votes cast, should control?
*560There is no difficulty in reaching the meaning of the Legislature if we give to its language its plain, literal, unambiguous and common significance. It is “ a majority of the voters within the limits of the town at the time of the repeal or surrender of its charter Can this be tortured to mean that twenty-three men, who lived in another State at the time of the repeal, may move within the limits, remain long enough to be voters under the law, and then petition and have the taxing district organized, taking no account whatever of the forty-five voters who were within the limits at the time of repeal, and voted at the last election, or - of the twenty-three who did not vote?
Does it mean twenty-three boys, living in the same civil district of the county, and becoming of age .after the repeal, may move into the town and organize a taxing district against the will of sixty-eight older voters and citizens? Such legislation would contravene public policy, and tend to subvert the principles of our form of government.
Both questions must be answered affirmatively, unless we give to the language of the act its plain and. common sense meaning; for, if we may say that fourteen new comers may add themselves to nineteen of the original corporators and make the organization, we may, for the like reason, say that if one of the original voters desires the organization, he may induce twenty-two strangers to come within the limits and with him control the sixty-seven who do not desire a municipal government.
If strangers may work such changes in one year *561after the abrogation of a charter, why may they not-five or twenty years after ?
The institution of learning is claimed to be an excellent one, such as is usually likely to induce parents to move to it that their children may have its benefits. Suppose, in this case, a hundred fathers had moved yvith their children to the town of Lynnville Station and procured homes, would it then be a correct holding to say that .the Legislature intended by its enactment to put it in the' power of nineteen citizens, added to fourteen strangers, to change the plan of government without the consent of the original forty-nine voters and the one hundred new ones? Certainly there is no warrant in our constitution for such adjudication or legislation.
Did the Legislature mean to pull down rather than build up ? We must so hold, if we construe the act to mean that twenty-three men, come whence they may, shall rule in this case.
It is apparent that a majority of the sixty-eight voters within the limits at the time of the repeal, and of the forty-five who voted at the last election,, did not want the organization. The record shows that energetic efforts were made to procure names to the petition, and we are compelled to infer that those-whose names do not appear to the petition, had the opportunity and refused to sign.
Taking the law as an entirety, it is evident the-Legislature meant to have the dissolution of one form of government and the substitution of another as nearly one act as it was possible. It makes the *562•dissolved corporation a taxing district, and at the same time provides for its organization. It contemplates reasonably prompt actions on the part of the then voters of. the district. Failing of this, they are remitted to the law for the formation of municipal corporations (M. & V. Code, sec. 1575 et seq.), or will remain an unincorporated community. I doubt the •constitutionality of that part of the taxing district law already cited, fixing the mode of ascertaining the majority. This case presents the exact illustration of my objection. Here was a municipal corporation, with a voting population of sixty-eight; at its last election forty-five voted and twenty-three failed to vote. Under this statute the forty-five who voted are at the mercy of the twenty-three. The forty-five may •desire to have no municipal form of government that their' schools may be protected by the four mile law, .as it is called. The twenty-three may prefer the liquor traffic to the schools. They are the majority under the act; still they are but one more in number than one-third of the voting population, with statutory authority to organize a corporation against the will of the two-thirds. There is no republicanism in this. The forty-five who vote are disfranchised because the twenty-three did not, and it might be that the twenty-three failed to vote on purpose to get such advantage. To make the case the more applicable, if this proceeding is held good, we then have thirty voters disfranchising fifty-two, and dictating their form of government, imposing taxes, etc. There were eighty-two voters ■within the territory when the petition was filed.
*563The Legislature has no authority or power to disfranchise except for crime, and then only through the judgments of the courts.
By rejecting the clause limiting the petitioners to a majority of those last voting, we have a law free from constitutional objection and preserving the equality of the citizen, giving to each a voice in the form of •municipal government.
Reverse the decree and make the injunction perpetual.